Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11-13 are pending in the instant application.
Allowable Subject Matter
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  See remarks dated 7/20/22 regarding Kim et al. (US 2020/0245363), Hoglund et al. (US 2020/0314910).
Regarding independent Claim 11, 12, the prior art fails to teach or suggest: receiving Narrowband Physical Random Access Channel (NPRACH) configurations for Time Division Duplex (TDD), the NPRACH configurations including first information for indicating an NPRACH periodicity (P), with a value chosen from a set {80 ms, 160 ms, 320 ms, 640 ms, 1280 ms, 2560 ms, 5120 ms, 10240 ms}, and second information for indicating an NPRACH offset (O), in unit of radio frame; and
transmitting an NPRACH based on the NPRACH configurations, wherein
the NPRACH starts in a radio frame nf fulfilling (nf-O) mod (P/10) = 0., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, the prior art fails to teach or suggest: transmit Narrowband Physical Random Access Channel (NPRACH) configurations for Time Division Duplex (TDD), the NPRACH configurations including first information for indicating an NPRACH periodicity (P), with a value chosen from a set {80 ms, 160 ms, 320 ms, 640 ms, 1280 ms, 2560 ms, 5120 ms, 10240 ms}, and second information for indicating an NPRACH offset (O), in unit of radio frame; and
Receiving circuitry configured to receive  an NPRACH based on the NPRACH configurations, wherein
the NPRACH starts in a radio frame nf fulfilling (nf-O) mod (P/10) = 0., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467